On Motion for Rehearing.
In his motion for rehearing, the appellant asserts that we failed to pass on his first and second points of error and then asserts that we erred in overruling them. Special issue number 13 inquired if appellant Witt failed to keep a proper lookout and special issue number 14 inquired if such failure to keep a proper lookout, if any, was a proximate cause of the collision. The jury answered that appellant Witt failed to keep a proper lookout and that such failure was a proximate cause of the collision. In the recent case of Genell, Inc. v. Rory Flynn et al., 358 S.W.2d 543, our Supreme Court on June 20, 1962, on the question of proximate cause said: “Keeping in mind that the test as to whether a given act may be deemed the proximate cause of an injury, is simply whether in the light of all the attending circumstances the injury was such as ought reasonably to have been anticipated as a consequence of the act * * The testimony quoted in our original opinion and other evidence in the record constitutes evidence of probative force to support the finding of the jury that the failure of appellant Witt to keep a proper lookout was a proximate cause of the collision.
We have considered all the evidence and have concluded that the jury’s finding that the appellant Witt’s failure to keep a proper lookout was a proximate cause of the collision is not contrary to the great weight and preponderance of the evidence.
Appellant’s motion for rehearing is overruled.